Citation Nr: 0218017	
Decision Date: 12/12/02    Archive Date: 12/18/02	

DOCKET NO.  01-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 18, 1973, to 
March 23, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disorder.


FINDINGS OF FACT

1.  An unappealed July 1973 RO decision denied service 
connection for a psychiatric disorder.  

2.  Evidence received since the July 1973 RO decision is 
new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  


CONCLUSION OF LAW

A July 1973 RO decision denying service connection for a 
psychiatric disorder is final; new and material evidence 
has been received and the claim of entitlement to service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The changes to 38 C.F.R. § 3.156(a) 
(defining new and material evidence), the second sentence 
of 38 C.F.R. § 3.159(c) (application of the duty to assist 
in reopening a claim), and 38 C.F.R. § 3.159(c)(4)(iii) 
(medical examination or opinion only after new and 
material evidence is presented are effective prospectively 
for claims filed on or after August 29, 2001.  The 
veteran's claim to reopen was filed prior to August 29, 
2001.  

A July 1973 RO decision denied service connection for a 
nervous disorder.  The veteran was notified of that 
decision, and his appellate rights, but he did not 
initiate an appeal and that decision became final.  He is 
now seeking to reopen his claim for service connection for 
a nervous disorder.  With respect to this claim, the Board 
finds, as discussed below, that he has submitted new and 
material evidence.  

The evidence of record prior to the July 1973 RO decision 
includes service medical records indicating that no 
psychiatric disorder was noted on the veteran's service 
entrance examination and that he was hospitalized in March 
1973 with an acute psychosis.  A medical board report 
examination reflects that the veteran's acute psychosis 
had existed prior to service.  The report of an April 1973 
VA psychiatric examination reflects a diagnosis of anxiety 
reaction.  The July 1973 RO decision denied service 
connection for a nervous disorder on the basis that the 
veteran's nervous disorder, that was found two months 
after induction, existed prior to service and was not 
aggravated by his active service.  

Subsequent to the July 1973 RO decision additional VA 
treatment records have been submitted, as well as an April 
2002 opinion by a private physician.  The private 
physician's opinion indicates a belief that the veteran 
became mentally ill, psychotic, during his active service 
with the sudden onset of schizophrenia being a 
probability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998), it was noted that while "not every piece of 
new evidence is 'material'; we are concerned, however, 
that some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter it's rating 
decision."  With consideration of competent medical 
evidence identifying the onset of a psychosis during the 
veteran's active service, this evidence is new.  Further, 
this evidence contributes to a more complete picture of 
the circumstances surrounding the alleged origin of the 
veteran's psychiatric disorder.  Because this evidence is 
new and contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the 
veteran's nervous disorder, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Accordingly, new and 
material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108.  



ORDER

New and material evidence having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a nervous disorder is granted.  To this 
extent only, the appeal with respect to this issue is 
granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

